Citation Nr: 1037055	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 349A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an initial rating higher than 30 percent for 
migraine headaches.

5.  Entitlement to an initial compensable rating for a left 
ovarian cyst with pelvic pain.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to May 
2003.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  That 
decision granted service connection for bilateral tinea pedis 
(athlete's foot), migraine headaches, a left ovarian cyst 
with pelvic pain, and allergic rhinitis, but denied service 
connection for seborrheic dermatitis, a low back disorder, navel 
scar, bilateral knee disorder, bilateral hearing loss, and 
bilateral tinnitus.  

In a statement received in February 2005, in response, the 
Veteran noted her disagreement with the initial ratings assigned 
for her bilateral tinea pedis, migraine headaches, left ovarian 
cyst, and allergic rhinitis, as well as the denials of service 
connection for seborrheic dermatitis, low back condition, navel 
scar, bilateral knee disorder, bilateral hearing loss, and 
bilateral tinnitus.  But in another statement received the next 
month, March 2005, she withdrew her claims 
for migraine headaches, ovarian cyst and pelvic pain, allergic 
rhinitis, seborrheic dermatitis, naval scar, bilateral hearing 
loss, and bilateral tinnitus.  38 C.F.R. § 20.204 (2009).  She 
also indicated that she wanted to "reopen" her claims for 
migraine headaches, ovarian cyst and pelvic pain, and allergic 
rhinitis.  In an August 2005 decision since issued, the RO 
increased the rating for her migraine headaches from 0 to 30 
percent, effective February 28, 2005, but confirmed and continued 
the existing 0 percent (i.e., noncompensable) ratings for her 
left ovarian cyst with pelvic pain and allergic rhinitis.  In 
September 2005, in response, she disagreed with the effective 
date assigned for the higher rating for her migraines and 
inquired about the status of her other claims regarding which she 
also had initiated an appeal by filing a timely notice of 
disagreement (NOD).  38 C.F.R. § 20.201; Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002).

In October 2006, the RO granted an earlier effective date of May 
19, 2003, for the higher 30 percent rating for the migraine 
headaches, so retroactive to the day following the Veteran's 
discharge from the military when she had returned to life as a 
civilian.

The RO also sent the Veteran a statement of the case (SOC) in 
October 2006, listing 5 claims as still on appeal - for higher 
initial ratings for her migraines and tinea pedis, as well as for 
service connection for the low back and bilateral (i.e., right 
and left) knee disorders.  The SOC also explained that the claim 
concerning the rating for her migraines was still at issue 
because she had not received the highest possible rating for this 
disability or indicated her satisfaction or contentment with the 
increase in her rating for this disability to 30 percent 
(see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993)), but that 
her effective date claim concerning the rating for this 
disability was no longer at issue because, as mentioned, the 
effective date assigned for her higher 30 percent rating was made 
retroactive to the day following her discharge from service.

In her substantive appeal (on VA Form 9) since received in 
November 2006, the Veteran perfected her appeal of the claims for 
service connection for low back and bilateral knee disabilities, 
as well as for an even higher rating for her migraines.  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, etc.  She did not 
additionally refer to the rating for her tinea pedis, so did not 
complete this additional step necessary to also perfect her 
appeal of this other claim.  Since, however, the SOC she had 
received had not also addressed her disagreement with the ratings 
initially assigned for her ovarian cyst with pelvic pain and 
allergic rhinitis (just these other claims), the claims 
concerning the ratings for her ovarian cyst with pelvic pain and 
allergic rhinitis are still at issue.  Moreover, the Board must 
remand, rather than merely refer, these claims to provide her 
this required SOC concerning these claims and to give her time to 
perfect her appeal of these claims by filing a timely substantive 
appeal (VA Form 9 or equivalent statement) in response to the SOC 
concerning these claims.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also sees the Veteran has submitted additional evidence 
since the October 2006 SOC that has not been addressed in a 
supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37.  And she 
did not waive her right to have the RO, rather than the Board, 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c).  However, the Board is granting all of her 
claims that are being adjudicated in this decision, not denying 
them, so no detrimental effect of the Board initially considering 
these additional records rather than the RO.  In other words, 
this is ultimately inconsequential.  38 U.S.C.A. § 20.1102 
(harmless error).  Furthermore, the Board is remanding all of the 
other claims currently at issue for further development and 
consideration before adjudicating them.  The remand of these 
other claims to the RO will be via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed lumbar strain and bilateral 
knee osteoarthritis cannot be disassociated from symptoms she 
experienced while in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, it is just as likely 
as not the Veteran's lumbar strain and bilateral knee 
osteoarthritis are due to disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Here, though, since the claims are being granted, the Board need 
not discuss whether there has been compliance with these notice 
and duty to assist provisions of the VCAA because the Veteran is 
receiving the requested benefits, regardless.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

II.  General Statutes, Regulations and Cases Pertaining to 
Service Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).



Service connection will be presumed for certain chronic diseases, 
such as arthritis, if manifested to a compensable degree 
(generally at least 10-percent disabling) within the year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection also may be granted for any disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows the disability was incurred in service.  38 
C.F.R. 3.303(d) (2009).

III.  Service Connection for Lumbar Strain and Bilateral Knee 
Osteoarthritis

The Veteran maintains that her currently diagnosed lumbar strain 
and bilateral knee osteoarthritis had their onset during her 
military service, so should be service connected.

During the July 1997 examination she had for enlistment into the 
military, the Veteran reported a history of recurrent back pain.  
She began serving on active duty in May 1998.  In June 1999, so 
while in service, she was involved in a motor vehicle accident.  
Afterwards, she complained of knee, neck, and back pain.  The 
diagnoses included thoracolumbar strain and contusion of both 
knees.  She continued to receive treatment for neck and back 
complaints until at least September 2000.  The record does not 
contain a separation examination report.  Her military service 
ended in May 2003.

Also on file for consideration are private records dated from 
2001 to 2005, so from during service and since, but they refer to 
treatment for disabilities unrelated to the low back and 
bilateral knee conditions at issue, so are irrelevant.

The Veteran, however, also had VA compensation examinations in 
October 2006.  The diagnosis included osteoarthritis of both 
knees and lumbar strain.  After examining the Veteran and 
reviewing her medical history, the VA examiner concluded the knee 
osteoarthritis and lumbar strain were unrelated to the Veteran's 
military service.  But in discussing the rationale for this 
unfavorable opinion, the examiner erroneously noted the Veteran 
was not seen for back or knee complaints after 1999 - when, in 
fact, her service treatment records (STRs) as mentioned confirm 
instead that she indeed was.  It was further noted that the post-
service medical records did not show that she had presented 
complaints concerning her knees or back.  

So, as is apparent, this VA examiner based that opinion on an 
inaccurate history, which, in turn, lessens the probative value 
of the opinion because it was not predicated on the established 
facts.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  That is to 
say, the opinion did not have the proper foundation.  See Elkins 
v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 
(1993).  Instead, it was based merely on incorrect data and 
conclusions, not reasoned analysis.  See Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008)

In her reasoning, that VA examiner found it significant that the 
Veteran had no previous history of back or knee complaints prior 
to her accident in 1999.  However, as reported above, the Veteran 
acknowledged having experienced recurring back pain even during 
her military enlistment examination in 1997, so well before then.  
Furthermore, in further explaining her reasoning, the VA examiner 
also noted the Veteran did not complain or receive treatment for 
her back and knee after the initial 1999 treatment.  Again, 
however, the record shows the Veteran had received treatment for 
back-related complaints additionally in March and September 2000, 
so more recently.



In regards to the VA examiner's determination that there was an 
absence of 
post-service complaints noted in the post-service private medical 
records, while it is true these records do not show the Veteran 
complained of back and knee disorders, this is not tantamount to 
concluding she did not at the time have back and knee disorders.  
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  That said, the Veteran's 
claim of continuous symptoms since service also must be credible 
(not just competent) for her lay testimony concerning this 
ultimately to have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Here, it is understandable the Veteran perhaps was concentrating 
at the time on her more acute ailments, namely, the unrelated 
disorders that had prompted her to request evaluation and 
treatment.  The Board finds it especially significant, 
nevertheless, that she had applied for VA benefits related to her 
back and knees in May 2004, so only one year after the conclusion 
of her military service in May 2003, and that, even as a lay 
person, she is competent to report having experienced recurring 
or chronic pain associated with these disorders since her 
discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Indeed, under 38 C.F.R. § 3.303(b), an alternative method 
of establishing the second and third Shedden requirements is by 
demonstrating continuity of symptomatology since service.  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); and Clyburn v. West, 12 
Vet. App. 296, 302 (1999).



As such, the Board finds that the VA medical opinion is of 
limited probative weight in that the examiner did not fully 
assess the value of the lay evidence presented in favor of the 
claim.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for 
essentially this same reason, the Court determined an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of in-service injury and, instead, relied on the 
absence of evidence in the Veteran's service treatment records 
(STRs) to provide a negative opinion.  Further, this VA examiner 
provided an opinion considerably at odds with the documented 
medical history.  The probative value of a medical opinion is 
based on its accuracy in relation to this relied upon history.  
Moreover, this opinion does not completely rule out the 
possibility the Veteran's disabilities began during her military 
service or are otherwise the result of it.  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, the Board finds that the positive evidence of in-
service injury, together with the relevant complaints the Veteran 
had thereafter, the filing of her claim in such relatively close 
proximity to her discharge from service, and the current 
diagnoses of lumbar strain and osteoarthritis of the knees at 
least places the evidence in equipoise (i.e., about evenly 
balanced for and against her claims).  In this circumstance, she 
is given the benefit of the doubt and her claims granted.  
38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (indicating an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is obvious or definite etiology).


ORDER

The claims for service connection for low back and bilateral 
(right and left) knee disabilities are granted.


REMAND

The Veteran is additionally requesting higher ratings for her 
migraine headaches, left ovarian cyst with pelvic pain, and 
allergic rhinitis.

And as already explained, the RO has not sent the Veteran a SOC 
in response to the NOD she timely filed regarding the ratings for 
her left ovarian cyst with pelvic pain and allergic rhinitis.  
She has not withdrawn these claims since filing that NOD, despite 
all that has occurred concerning her other claims, and she must 
be given an opportunity as well to perfect her appeal to the 
Board of these additional claims by also filing a timely 
substantive appeal (VA Form 9 or equivalent statement) 
in response to the SOC, once issued.  38 C.F.R. § 20.200.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that 
the appropriate disposition in this circumstance is to remand - 
rather than merely refer, these additional claims.

Moreover, the Board sees the Veteran has not had a VA examination 
for her migraine headaches since October 2006.  When, as here, a 
claimant alleges that her service-connected disability has 
worsened since last examined, a new examination may be required 
to reassess its severity.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  See also Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether she has received 
any additional treatment for her migraines, 
left ovarian cyst, and/or allergic rhinitis 
since 2006.  If she has, and the records are 
not already on file, obtain them.  If 
attempts to obtain any additionally 
identified records are unsuccessful, and it 
is determined that further attempts to obtain 
them would be futile, then notify the Veteran 
of this in accordance with 38 C.F.R. 
§ 3.159(c) and (e).

2.  Schedule the Veteran for an appropriate 
VA medical examination to reassess the 
severity of her migraine headaches.

To assist in making this determination, the 
examiner should determine the frequency and 
duration of the headaches as well as any 
resulting economic impairment and, in 
particular, whether the Veteran has very 
frequent, completely prostrating prolonged 
attacks that cause severe economic 
inadaptability.

All diagnostic testing and evaluation needed 
to make these determinations should be 
performed.

It is imperative the examining physician 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have detrimental 
consequences on this pending claim.

3.  Send the Veteran a SOC concerning her 
claims for higher initial ratings for her 
left ovarian cyst with pelvic pain and 
allergic rhinitis.  Advise her that she still 
needs to file a timely substantive appeal (VA 
Form 9 or equivalent) in response to the SOC 
to perfect an appeal to the Board concerning 
these additional claims.  
38 C.F.R. §§ 20.200, 20.302(b).  If, and only 
if, she perfects a timely appeal of these 
additional claims should they be returned to 
the Board for further appellate 
consideration.

4.  If the remaining claim for an even higher 
rating for the migraine headaches is not 
granted to the Veteran's satisfaction, send 
her and her representative a SSOC concerning 
this other claim and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning this claim to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


